Citation Nr: 1446153	
Decision Date: 10/17/14    Archive Date: 10/30/14

DOCKET NO.  08-36 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an initial compensable rating for hypertension.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Counsel



INTRODUCTION

The Veteran had active military service from April 1962 to May 1968 and from July 1970 to October 1982.  This appeal to the Board of Veterans' Appeals (Board) is from a January 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In his November 2008 substantive appeal, the Veteran requested a videoconference hearing before a Veterans Law Judge of the Board.  In response, the RO sent him a letter in March 2011 informing him that his hearing had been scheduled for April 21, 2011.  He failed to report for the hearing and did not provide an explanation for his absence.  Thus, the Veteran has not shown the required good cause for failing to appear, and did not request to reschedule his hearing.  The Board, therefore, deems his hearing request withdrawn.  38 C.F.R. §§ 20.700(e), 20.704(d) (2013).

This claim was previously before the Board in June 2012, along with a claim of service connection for a middle right finger injury.  The Board remanded both claims for additional development.  In a February 2013 rating decision, the RO granted service connection for a middle right finger injury; therefore, that issue is no longer on appeal.  

A review of the Virtual VA electronic claims file reveals VA records and an October 2014 appellate brief.  The remaining documents are either irrelevant to the issue on appeal or duplicative of documents contained within the physical claims file.  The Veterans Benefits Management System paperless claims processing system does not reveal any additional documents pertinent to the present appeal.


FINDING OF FACT

The Veteran's service-connected hypertension was not productive of blood pressure readings with diastolic pressure predominantly 100 or more, or systolic pressure predominantly 160 or more, or a history of diastolic pressure predominantly 100 or more with the need for continuous medication for control.  

CONCLUSION OF LAW

The criteria have not been met for an initial compensable evaluation for service-connected hypertension.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.21, 4.31, 4.104, Diagnostic Code 7101 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) VA must ask the claimant to provide any evidence in her or his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1). This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ), as was done in this case. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Here, the VCAA duty to notify regarding the Veteran's service connection claim was satisfied by way of a letter sent to the Veteran dated in February 2007 that fully addressed all notice elements.  The Veteran's claim for service connection was granted.  He then appealed the downstream issue of the rating that had been assigned.  Under these circumstances, since the original claim was granted, there are no further notice requirements under the aforementioned law with regard to that issue.

VA has a duty to assist the Veteran in the development of the claim. This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384 (1993). 

The RO has obtained the service treatment records, VA outpatient treatment records and private medical records.  Additionally, the Veteran was afforded VA examinations in January 2008 and July 2012 that are determined to adequate for adjudication purposes as they are based on a complete review of the record, a physical examination of the Veteran, and a consideration of the relevant rating criteria.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board remanded the case for further development in June 2012. In compliance with the Board's remand directives, the AOJ sent the Veteran a letter requesting information regarding treatment for hypertension.  The AOJ then obtained and associated with the Veteran's claims file his updated VA treatment records and afforded the vet a VA exam with regard to his hypertension. Thereafter, the Veteran's claims were readjudicated. As such, the AOJ complied with the remand directives. Stegall v. West, 11 Vet. App. 268 (1998).

No further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased rating claim

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and coordination of rating with impairment of function. 38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of his disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  VA regulation indicates that the Veteran's entire history is reviewed when assigning a disability evaluation per 38 C.F.R. § 4.1.  

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336-37; Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

The Veteran's hypertension has been assigned a noncompensable (zero percent rating) pursuant to 38 C.F.R. § 4.104, Diagnostic Code 7101 (hypertensive vascular disease).  Where the Schedule does not provide a zero percent rating, a zero percent rating shall be assigned if the requirements for a compensable rating are not met.  See 38 C.F.R. § 4.31.  

Under Diagnostic Code 7101, a 10 percent rating is assigned for hypertension with diastolic pressure (bottom number) predominantly 100 or more, or systolic pressure (top number) predominantly 160 or more.  A 10 percent rating also is the minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  A 20 percent rating is assigned for hypertension with diastolic pressure predominantly 110 or more, or systolic pressure predominantly 200 or more.  A 40 percent rating is assigned for hypertension with diastolic pressure predominantly 120 or more.  The maximum 60 percent rating is assigned for hypertension with diastolic pressure predominantly 130 or more.  38 C.F.R. § 4.104 (2013). 

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to an increased initial rating greater than zero percent for his service-connected hypertension.  The probative lay and medical evidence of evidence of record does not reveal blood pressure readings with diastolic pressure predominantly 100 or more, or systolic pressure predominantly 160 or more, or a history of diastolic pressure predominantly 100 or more with the need for continuous medication for control, which are the criteria necessary to demonstrate a higher 10 percent rating.  See 38 C.F.R. § 4.104, Diagnostic Code 7101.  

The Veteran's treatment records show the following blood pressure readings:  October 2005	 - 130/88; February 2006 - 140/84; August 2006 - 160/100;
November 2006 - 130/84; March 2007 - 140/78; June 2007 - 134/80; September 2007 - 144/84; January 2008 VA examination - 156/96, 152/79, 150/86; March 2008 - 122/79; April 2008 - 126/85; February 2009 - 138/82; and March 2009 - 138/82.  His hypertension was continuously noted to be benign within his treatment records.  The Veteran underwent a VA examination in July 2012.  His blood pressure readings at that examination were as follows: 140/73, 130/67, and 147/78. 

The Board finds the Veteran is not entitled to a compensable rating because his readings are not commensurate with a higher 10 percent rating.  Although the Veteran has been on continuous medication for his hypertension, none of the VA treatment records, VA examinations, or private treatment records reveal any blood pressure readings showing a history of diastolic pressure predominantly 100 or more.  There is a single reading of 160/100 in August 2006; however, the rating criteria requires the readings to be predominantly over 100 for diastolic or a history of such readings and a single reading is insufficient for those purposes.

Additionally, although the Veteran has stated that his readings would be over 100 without the continuous treatment and that some of his readings were "close", a higher compensable rating cannot be granted on that basis.  See also Middleton v. Shinseki, 727 F.3d 1172, 1178 (Fed. Cir. 2013) (if disability rating criteria are written in the conjunctive, "a Veteran must demonstrate all of the required elements in order to be entitled to that higher evaluation" and 38 C.F.R. § 4.7 cannot be used to circumvent the need to demonstrate all required criteria).  

Furthermore, the Board finds the Veteran competent and credible to testify as to his symptoms; however, a rating for hypertension is dependent on the objective blood pressure readings.  Therefore, the Board finds the objective medical evidence to be more probative in assigning his rating.  Accordingly, the Board concludes that an initial compensable evaluation is not warranted for the Veteran's hypertension disability.  38 C.F.R. § 4.3.  


Extraschedular consideration

The "determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b)(1) is a three-step inquiry."  Thun v. Peake, 22 Vet. App. 111, 115-116 (2008).  If the RO or Board determines that (1) the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and (2) the disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization, then (3) the case must be referred to an authorized official to determine whether, to accord justice, an extra-schedular rating is warranted.  Thun, 22 Vet. App. at 115-116; 38 C.F.R. § 3.321(b)(1).  Neither the RO nor the Board is permitted to assign an extraschedular rating in the first instance; rather the matter must initially be referred to those officials who possess the delegated authority to assign such a rating.  See Anderson v. Shinseki, 22 Vet. App. 423, 427-8 (2009); Floyd v. Brown, 9 Vet. App. 88, 96-97 (1996).  

In the present case, however, there is no evidence of exceptional or unusual circumstances to warrant referring the case for extraschedular consideration, for the Veteran's service-connected hypertension.  38 C.F.R. § 3.321(b)(1).  The Board finds that the Veteran's hypertension symptomatology is fully addressed by the rating criteria under which it is rated.  The Veteran is on continuous medication.  Because the rating criteria for the hypertension disability reasonably describe the claimant's disability level and symptomatology, the Veteran's disability picture is contemplated by the Rating Schedule, such that the assigned schedular noncompensable evaluation is, therefore, adequate, and no referral is required.  Thun, 22 Vet. App. at 115-116; VAOPGCPREC 6-96.  The evidence does not show anything unique or unusual about the Veteran's hypertension that would render the schedular criteria inadequate.  There are no additional symptoms of his hypertension that are not addressed by the Rating Schedule.  

In any event, to the extent it could be argued the rating criteria do not cover all of the Veteran's symptomatology for his hypertension, the Board also finds no probative evidence this disability markedly interferes with his ability to work, meaning above and beyond that contemplated by his noncompensable rating.  As noted above, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1; VAOPGCPREC 6-96; see also Bagwell v. Brown, 9 Vet. App. 337, 338 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  Overall, the evidence of record fails to demonstrate marked interference with employment from the hypertension disability on appeal.  38 C.F.R. § 3.321(b)(1).  

Finally, there is no evidence of any other exceptional or unusual circumstances, such as frequent hospitalizations, to suggest he is not adequately compensated for his disability by the regular Rating Schedule.  38 C.F.R. § 3.321(b)(1); VAOPGCPREC 6-96.  Based on the foregoing, the Board finds that the requirements for an extraschedular evaluation for the Veteran's service-connected hypertension under the provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell, 9 Vet. App. 337; Shipwash, 8 Vet. App. 218.

ORDER

Entitlement to an initial compensable rating for hypertension is denied.  



____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


